DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
This is the first action on the merits. Claims 1-23 are pending and are presented to be examined upon their merits.

Examiner’s Comments
Intended Use
MPEP 2103 I C
Claims 1 and 14 recite, “…a request to for a candidate node to join the distributed network…a measure of eligibility of the candidate node to join the distributed network…the participation policy requiring the candidate node to comprise one or more physical characteristics to evaluate the measure of eligibility;… existing nodes according to a consensus model to permit or deny participation…the candidate node following an admission of the candidate node to participate in the distributed network…”
Claim 7 recites, “…determining a respective measure of eligibility in respect of the another node to remain within the distributed network…the respective measure of eligibility for determining …whether the another node remains within the distributed network…reviewing each respective measure of eligibility for the another node… to permit or deny participation within the distributed network”
Claim 10 recites, “measures the signal response time between the one node and the candidate node to determine the measure of eligibility to establish unique locations for each of the plurality of existing nodes…”
Claim 11 recites,”…the plurality of existing nodes is used to establish a network space location constraint for application to the candidate node for use as one of the physical characteristics in the participation policy.”
to verify a physical or network space location…”
	Claim 15 recites, “…configured to perform computing tasks…”
	Claim 16 recites, “…configured to determine the validity or correctness of the computing tasks…”
Claim 17 recites, “configured to perform the computing tasks to receive unique digital tokens…”
Claim 18 recites, “…configured to exchange unique digital tokens…”
Claims 19  and 20 recite, “…configured to exchange unique digital tokens for arbitrary transaction settlement.”
Claim 21 recites, “…a network-wide price for the computing work”
Claim 22 recites, “..on settable prices for computing work.”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Not Positively Recited
Claim 1 recites, “determining… whether the consensus of the plurality of existing nodes is achieved, wherein the consensus is achieved through integration of the measure of eligibility evaluated by the one node with respective measures of eligibility from other nodes of the plurality of existing nodes”
Claim 2 recites, “any other parameter of the candidate node that can be verified by each of the plurality of existing nodes.
Claim 5 recites, “the candidate node are unique and discrete from each of the plurality of existing nodes and all other nodes which have ever existed…”
Claim 7 recites, “the another node remains within the distributed network according to a consensus achieved among the plurality of existing nodes…”
Claim 11 recites, “…the plurality of existing nodes is used to establish a network space location constraint…”
Claim 12 recites, “…the candidate node which has been established by other means as one of the physical characteristics in the participation policy.”
distributed with a specified amount of granularity with respect to the one or more physical characteristics of the participation policy, including, optionally, where a granularity specification is allowed to vary either in time, space, or both.”
Claim 14 recites, “…the plurality of existing nodes is achieved, wherein the consensus is achieved through integration of the measure of eligibility evaluated by the first node with respective measures…”
Claim 16 recites, “…the computing tasks performed by other nodes…”
	Claim 17 recites, “…created through cryptographic proof-of-work, proof-of-stake, other proof protocol, or other method.”
	Claim 18 recites, “unique identities established on the distributed network.”
	Claims 21 and 22 recite, “wherein…the unique digital tokens are exchanged for a given amount of computing work…”
	Claim 22 recites, “ …to an automated market…”
“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Functional Language
MPEP 2114

Claim 14 recites, “ a distributed computing network configured to…”
Claims 15-20 recite, “The node…further configured to…”

“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]





Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claims 4 and 5 recite, “physical characteristics of the candidate node are unique and discrete…”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “A computer-implemented method to control participation in a distributed network through a consensus of a plurality of existing nodes within the distributed network”
	Claim 1 is directed to the abstract idea of “controlling participation in a distributed network through a consensus” which is grouped under either “organizing human activity… managing personal behavior or relationships or interactions between people” or mental activity…concepts performed in the human mind.  in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites,
 	“receiving, … a request to … to join the distributed network; 
evaluating… a measure of eligibility … to join the distributed network using a participation policy, the participation policy requiring … one or more physical characteristics to evaluate the measure of eligibility; 
determining… whether the consensus … is achieved, wherein the consensus is achieved through integration of the measure of eligibility evaluated … with respective measures of eligibility … according to a consensus model to permit or deny participation …; and 
communicating … following an admission .. to participate in the distributed network in response to the determination ... ”

 Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “node”, “existing nodes” and “candidate node” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automate acts of controlling (or allowing) participation in a distributed network via consensus (or via agreement).  For example, the claim is similar to members of a party (or group) sharing a general opinion agreement or idea to allow or disallow a potential member to be a participant in the party (or group) based upon characteristics of the potential member.
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of controlling (or allowing) participation or creating a consensus using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1 is not patent eligible.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “…the plurality of existing nodes according to a consensus…” However the specification does not provide details on what “according to a consensus” comprises. In other words the algorithms, steps, procedures or functions taken “according to the consensus” must be described in sufficient detail so that one of ordinary skill in the art would understand how the invention intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)
Claim 7 recites, “periodically determining a respectively…the distributed network according to a…the another node according to the consensus…” is being rejected on the same basis as it recites similar language or limitations, “…the another node according to the consensus…” (MPEP 2181 IV: MPEP 2161 01 I)
Claim 14 recites, “…the plurality of existing nodes according to a consensus model to permit…” is being rejected on the same basis as it recites similar language or limitations, “…the existing nodes 
Claim 21 recites, “…computer work according to a network-wide price…” is being similarly rejected on the same basis, however, including a network-wide price.
Claim 22 recites, “…computing work according to an automated market…” is being similarly rejected on the same basis, however, including an automated market.

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.







IPXL v. Amazon.com


Claim 14 recites, “evaluating, by the first node, a measure of eligibility of the candidate node to join the distributed network using a participation policy, the participation policy requiring the candidate node to comprise one or more physical characteristics to evaluate the measure of eligibility” Claim 14 is directed to  a node  (apparatus) on a distributed network. The limitations “…using a participation policy” and “requiring the candidate node” render the claim indefinite because it is unclear when infringement occurs. It is not clear whether infringement depends on the use of the participation policy or the functionality and characteristics of the first node/candidate node. [MPEP 2173.05(p) II]

IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”


Unclear Scope
Claim 14 is directed to a node on a distributed network which the node defines a first node and the first node receives a request, evaluates a measure of eligibility of a candidate node using a participation policy (software), determines whether a consensus has been achieved and permits or denies participation . The results in the node being defined in terms of itself. Therefore the scope of the node is unclear. (see In re Zletz, 893 F.2d 319, 3221) (Fed. Cir. 1989)
Claims 15-23 are rejected as each depends on claim 14.


"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).



MPEP2173.05(b)

Claim 7 recites, “…periodically determining a respective measure…”

“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” MPEP 2173.05(b)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANG (US 10,722,649).
CLAIMs 1 and 14
 	Tang discloses  a computer-implemented method to control participation in a distributed network through a consensus of a plurality of existing nodes within the distributed network (see Abstract), the method comprising: 
receiving, at one node of the plurality of existing nodes, a request (vote) to for a candidate node to join the distributed network; [see Tang, 5:11-23,  5:29-31]
evaluating, by the one node, a measure of eligibility of the candidate node to join the distributed network using a participation policy, the participation policy requiring the candidate node to comprise one or more physical characteristics to evaluate the measure of eligibility; [see Tang, 5:16-28; 9:9-18;  15:60-64]; 

communicating with the candidate node following an admission of the candidate node to participate in the distributed network in response to the determination of the nodes.[see Tang  15:34-45]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of MPEP 2144.04 (VI)(C )).
Tang fails to disclose  that the physical location of the  candidate node or physical location being one of the characteristics in the participation policy or the establishment of unique locations for each of the plurality of existing nodes. However the position or the rearrangement of items has been held by the courts to be obvious were the location does not alter the operation of the device. [see MPEP 2144.04 (VI)(C ) In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692